J-S44045-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TAVEREN ROBINSON                               IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellant

                    v.

LOUIS FOLINO

                         Appellee                   No. 528 WDA 2014


                   Appeal from the Order January 10, 2014
               In the Court of Common Pleas of Greene County
                   Civil Division at No(s): 929 A.D. of 2013


BEFORE: BENDER, P.J.E., LAZARUS, J., and OTT, J.

MEMORANDUM BY OTT, J.:                          FILED FEBRUARY 20, 2015

      Taveren Robinson appeals from the order entered January 10, 2014, in

the Greene County Court of Common Pleas transferring his petition for writ

of habeas corpus to the Erie County Court of Common Pleas.        On appeal,

Robinson argues the trial court erred in transferring his case to Erie County,

failed to adhere to the procedural rules for habeas corpus petitions,

misstated the facts underlying his claim, and violated his due process rights

by failing to conduct a hearing on his petition.   Because we conclude the

order on appeal is interlocutory, and not appealable as of right, we quash

this appeal.

      Robinson is currently incarcerated at the State Correctional Institution

in Greene County (SCI–Greene), for a sentence imposed by the Erie County
J-S44045-14



Court of Common Pleas (Docket #2003-01762).             The procedural history

relevant to this appeal is recounted by the trial court as follows:

       On December 5, 2013, [Robinson] filed with [the Greene County
       Court of Common Pleas], a Praecipe to Proceed in Forma
       Pauper[i]s and a Praecipe for Writ of Habeas Corpus Ad
       Subjiciendum, challenging the legality of his commitment and
       confinement at SCI-Greene.[1] On December 6, 2013, [the trial
       court], by letter, informed [Robinson] that because [he] was
       challenging the legality of his commitment, and there being no
       Order issued from this Court directing his detention or
       confinement, that pursuant to Pa.R.Crim.P. 108(A), he should
       direct his petition with the Court that had issued such an Order.

              [Robinson] responded to this Court’s December 6, 2013
       letter with a letter filed on December 16, 2013. [The trial court
       accepted Robinson’s] letter dated December 11, 2013, filed on
       December 16, 2013, as a Motion for Reconsideration. Finally,
       [Robinson] filed a Praecipe for Entry of Judgment of Default on
       January 9, 2014. [The trial court then proceeded to] reconsider
       [Robinson’s] Praecipe for Writ of Habeas Corpus, as well as
       consider [Robinson’s] Praecipe for Default Judgment.

Trial Court Opinion, 1/10/2014, at 1-2.

       Thereafter, on January 10, 2014, the trial court entered an order

denying both Robinson’s Motion for Reconsideration and Praecipe for Default

Judgment, and directing the Prothonotary to transfer the record to the Erie
____________________________________________


1
  We note that Robinson’s petition for writ of habeas corpus was not included
in the certified record sent to this Court. Upon inquiry of the Prothonotary of
this Court, a copy of the petition was discovered in a discontinued appeal
from Erie County. We have, therefore, entered an order, contemporaneous
with this appeal, directing the Prothonotary of the Greene County Court of
Common Pleas to supplement the certified record with a copy of Robinson’s
habeas petition. See Pa.R.A.P. 1925(b)(1) (appellate court may direct any
material omitted from the record be certified and transmitted as
supplemental record).




                                           -2-
J-S44045-14



County Court of Common Pleas. On January 22, 2014, Robinson purportedly

filed a Motion for Reconsideration of the trial court’s January 10, 2014,

order.   The trial court never ruled upon the motion, and subsequently, on

February 11, 2014, Robinson filed a timely notice of appeal.2

       Before we may address the substantive issues Robinson raises in his

appellate brief, we must consider the appealability of the order before us.

“The appealability of an order directly implicates the jurisdiction of the court

asked to review the order.”          Commonwealth v. Sabula, 46 A.3d 1287,

1290 (Pa. Super. 2012) (quotation omitted).

       Under Pennsylvania law, an appeal may be taken from: (1) a
       final order or an order certified by the trial court as a final order
       (Pa.R.A.P.341); (2) an interlocutory order as of right
       (Pa.R.A.P.311); (3) an interlocutory order by permission
       (Pa.R.A.P. 312, 1311, 42 Pa.C.S.A. § 702(b)); or (4) a collateral
       order (Pa.R.A.P.313). A final order is any order that disposes of
       all claims and all parties, is expressly defined as a final order by
       statute, or is entered as a final order pursuant to the trial court's
       determination. Pa.R.A.P. 341(b)(1)-(3).

Commonwealth v. Steckel, 890 A.2d 410, 412 (Pa. Super. 2005)

(quotation omitted), appeal quashed as moot, 908 A.2d 269 (Pa. 2006).

       Here, the order on appeal reads as follows:

       AND NOW, this 10 day of January 2014, in consideration of the
       record and the applicable law, the Court hereby DENIES
       [Robinson’s] Motion for Reconsideration and [Robinson’s]
       Praecipe for Default Judgment. Further, the Prothonotary is

____________________________________________


2
  We note that the trial court did not direct Robinson to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).



                                           -3-
J-S44045-14


      hereby DIRECTED to transfer the complete file to the Erie County
      Court of Common Pleas.

Order, 1/10/2014. The order does not deny or dismiss Robinson’s petition

for writ of habeas corpus.

      We find that the trial court’s January 10, 2014, order is interlocutory

and not appealable. First, the order is not a final order pursuant to Rule 341

since (1) it does not dispose of all claims and all parties, (2) it is not

expressly defined as final by statute, and (3) it was not entered as a final

order following a determination of finality by the trial court. See Pa.R.A.P.

341(b). Significantly, the order does not put Robinson out of court. Rather,

it simply transferred his habeas petition to another court of common pleas.

See 42 Pa.C.S. § 5103(a) (“Transfer of erroneously filed matters”).

      Moreover, the order on appeal does not qualify as an interlocutory

order where an appeal may be taken as of right, as delineated in Pa.R.A.P.

311. While Subsection (a)(1) permits an appeal from an order refusing to

open, vacate or strike off a judgment, the order sub judice denied

Robinson’s praecipe to enter a default judgment.              See Pa.R.A.P.

311(a)(1).   Furthermore, the order on appeal did not direct a change in

venue, as contemplated in Subsections (a)(3) and (c).          See Pa.R.A.P.

311(a)(3), (c). While Subsection (c) permits an appeal as of right from an

order “transferring [a] matter to another court of coordinate jurisdiction,”

the Note following the Rule explains:

      [This] subdivision does not relate to a transfer under … 42
      Pa.C.S. § 5103 (transfer of erroneously filed matter) … because
      such a transfer is not a “court of coordinate jurisdiction” within

                                    -4-
J-S44045-14


        the meaning of this rule; it is intended that there shall be no
        right of appeal from a transfer order based on improper subject
        matter jurisdiction.

Pa.R.A.P. 311, Note (emphasis).

        Further, the order at issue does not qualify as a collateral order as it is

not “separable from and collateral to the main cause of action[.]” Pa.R.A.P.

313(b). Therefore, Robinson’s only avenue for appellate review at this time

would have been to petition for permission to appeal pursuant to Pa.R.A.P.

1311.    See Commonwealth v. Fleming, 794 A.2d 385, 387 (Pa. Super.

2002) (“When an interlocutory order is not immediately appealable by right,

discretionary review may only be sought by the filing of a petition for an

interlocutory appeal by permission pursuant to Pa.R.A.P. 1311 and 42

Pa.C.S.A. § 702(b).”).       However, Robinson failed to petition this Court as

outlined in the Rule. See Pa.R.A.P. 1311(b); 42 Pa.C.S. § 702(b).

        Therefore, because we conclude the order on appeal is interlocutory,

and not appealable, we quash this appeal.3
____________________________________________


3
  We note, nevertheless, that the trial court properly transferred this action
to Erie County. Pursuant to Pennsylvania Rule of Criminal Procedure 108,

        [a] petition for writ of habeas corpus challenging the legality of
        the petitioner’s detention or confinement in a criminal matter
        shall be filed with the clerk of courts of the judicial district in
        which the order directing the petitioner’s detention or
        confinement was entered.

Pa.R.Crim.P. 108(A). Robinson was sentenced in Erie County. While he
contends, for various reasons, that Rule 108 is not controlling, we note that
the primary claim in his habeas petition is that he has been confined without
a valid sentencing order.      Such a claim tests “the legality of [his]
(Footnote Continued Next Page)


                                           -5-
J-S44045-14



      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/20/2015




                       _______________________
(Footnote Continued)

commitment and detention” and therefore, “is properly addressed in the
court of record from which his judgment of sentence originated.” Brown v.
Pennsylvania Dept. of Corrections, 81 A.3d 814, 815 (Pa. 2013). That
court of record is the Erie County Court of Common Pleas.




                                            -6-